UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 01-4462
SHELLY LEE ANDERSON, JR., a/k/a
Shelly Anderson,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Cameron McGowan Currie, District Judge.
                             (CR-00-934)

                      Submitted: January 24, 2002

                      Decided: February 8, 2002

     Before NIEMEYER and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. William Kenneth Witherspoon, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.
2                    UNITED STATES v. ANDERSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Shelly Lee Anderson, Jr., pled guilty to conspiracy to possess with
intent to distribute greater than 500 grams but less than five kilograms
of cocaine and was sentenced to sixty months of imprisonment and
five years of supervised release. Anderson’s attorney has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967). Coun-
sel states that there are no meritorious grounds for appeal but raises
two issues: whether the district court complied with Fed. R. Crim. P.
11 and whether Anderson was properly sentenced. For the reasons
that follow, we affirm.

   First, we do not find that the district court committed reversible
error in conducting its Rule 11 colloquy with Anderson at the plea
hearing. See Fed. R. Crim. P. 11(h) (noting that any variance from
Rule 11 that does not affect substantial rights shall be disregarded);
United States v. Goins, 51 F.3d 400, 402 (4th Cir. 1995) (stating
review standard). Second, we find no error in Anderson’s sentence.
See Fed. R. Crim. P. 52(b); United States v. Pinckney, 938 F.2d 519,
522 (4th Cir. 1991).

   We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED